11TH COURT OF APPEALS
                                     EASTLAND, TEXAS
                                        JUDGMENT
The State of Texas,                           * From the 220th District Court
                                                of Comanche County,
                                                Trial Court No. 1319.
Vs. No. 11-17-00236-CR                        * November 27, 2019
Joe D. Bryan,                                 * Memorandum Opinion by Wright, S.C.J.
                                                (Panel consist Bailey, C.J.,
                                                Stretcher, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Willson, J., not participating)
       Both the opinion and judgment of this court dated August 30, 2019 and entered in
the minutes of this court at Volume 42 are withdrawn. The opinion and judgment of this
court dated November 27, 2019, are substituted therefor.
                                  11TH COURT OF APPEALS
                                     EASTLAND, TEXAS
                                        JUDGMENT
The State of Texas,                           * From the 220th District Court
                                                of Comanche County,
                                                Trial Court No. 1319.
Vs. No. 11-17-00236-CR                        * November 27, 2019
Joe D. Bryan,                                 * Memorandum Opinion by Wright, S.C.J.
                                                (Panel consist Bailey, C.J.,
                                                Stretcher, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there is error in
the order below. Therefore, in accordance with this court’s opinion, we vacate the trial
court’s August 14, 2017 order granting Joe D. Bryan’s first motion for additional post-
conviction forensic DNA testing, and we remand this cause to the trial court for further
proceedings.